Citation Nr: 1513558	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-40 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for sinusitis.

2.  Whether an April 7, 1971 rating decision that denied service connection for a nasal disability contained clear and unmistakable error.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and E.P.




ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision and a March 2012 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


FINDINGS OF FACT

1.  During the February 2015 Board hearing, the Veteran expressed a desire to withdraw his claim of entitlement to an initial rating in excess of 50 percent for sinusitis.

2.  In an April 7, 1971 rating decision, the Veteran's claim of entitlement to service connection for a nasal disability was denied. 

3.  The correct facts, as they were known at that time, were before VA at the time of the April 7, 1971 rating decision, and the RO correctly applied the statutory and regulatory provisions then in effect.  The decision was supported by evidence then of record and was consistent with the law and regulations then in effect.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to an initial rating in excess of 50 percent for sinusitis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

2.  The April 7, 1971 rating decision that denied service connection for a nasal disability did not contain clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating for Sinusitis

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

During the February 2015 Board hearing, the Veteran's expressed a desire to withdraw the claim of entitlement to an initial rating in excess of 50 percent for sinusitis.  38 C.F.R. § 20.204(a), (b)(3).  Consequently, there remain no allegations of error of fact or law for appellate consideration with respect to this claim.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the claim of entitlement to an initial rating in excess of 50 percent for sinusitis and it is dismissed.

Clear And Unmistakable Error

VA has several duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  These provisions are not, however, applicable to a claim based on clear and unmistakable error (CUE).  Livesay v. Principi, 15 Vet. App. 165 (2001). 

A review of the record reveals that a rating decision dated in April 7, 1971, denied entitlement to service connection for a nasal disability.  Despite receiving notice of this decision and notice of his appellate rights, the Veteran did not perfect an appeal, and thus the April 7, 1971 rating decision is final.  38 U.S.C.A. § 7105 (West 2014).  Rating decisions that are final and binding are accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a) (2014).

The Veteran alleges CUE in the denial of service connection for a nasal disability in the April 7, 1971 rating decision.  The RO denied this CUE claim in a March 2012 administrative decision, after which the Veteran timely perfected an appeal.  This issue has been certified to the Board for appellate review.

In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.

In sum, in order to establish CUE, a three-pronged test to must be satisfied.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question. Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14.

In March 1971, the Veteran submitted a claim of entitlement to service connection for "operation on nose."  At the time of the April 7, 1971 rating decision, the evidence of record included the Veteran's service treatment records and his March 1971 claim.  The RO reviewed the Veteran's service treatment records, observing that his December 1968 enlistment examination did not demonstrate that he then had a nasal disability.  The RO further observed that the Veteran underwent rhinoseptoplasty in December 1970.  According to the service treatment records associated with the December 1970 operation, the rhinoseptoplasty was performed to correct a nasal deformity that was found congenital in nature.  Based upon these findings, the RO denied the Veteran's claim.

In support of his claim of CUE in the April 7, 1971 rating decision, the Veteran asserts that (1) his nasal disability is not congenital in nature; (2) the RO improperly applied the presumption of soundness; and (3) the correct facts were not before the RO at the time of the April 7, 1971 rating decision.  The Board will address each of these assertions.

In support of his claim that his nasal disability is not congenital in nature, the Veteran submitted a variety documents, as well as testimony at a February 2015 hearing.  Among the submitted evidence is a July 2006 VA examination, a July 2005 letter from the Veteran's private otolaryngologist, a July 2006 statement of a fellow service member, and a November 2008 from another doctor.

In reviewing whether the RO committed CUE in the April 7, 1971 rating decision, the Board is restricted to the evidence of record at the time of the April 7, 1971 rating decision.  As such, the Board will not consider any evidence other than the Veteran's service treatment records and his March 1971 claim, which, as discussed above, was the only evidence then of record.  Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14.

The only competent and probative evidence of record supporting the Veteran's contention that his nasal disability is not congenital in nature is dated many years after the April 7, 1971 rating decision.  Accordingly, such evidence cannot be considered.  The only evidence of record at the time of the April 7, 1971 rating decision that pertains to whether the Veteran's nasal disability was congenital supported the RO's determination that, indeed, the Veteran's nasal disability was a congenital defect.  Consequently, to the extent that the Veteran's claim of CUE in the April 7, 1971 rating decision is predicated on his assertion that his nasal disability is not congenital in nature, the claim is denied.

With respect to the Veteran's assertion that the RO improperly applied the presumption of soundness, the Veteran essentially contends that, based on the lack of finding of a nasal disability on his enlistment examination, he was sound upon entry into active duty.  As such, he claimed that the presumption of soundness should have applied.  In addressing this contention, the Board must apply the laws extant at the time of the April 7, 1971 rating decision.  Id.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a pre-existing condition.  38 C.F.R. §§ 3.304(b)(1).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard. It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands-that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection-must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a pre-existing disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.

Where a pre-existing disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

During his enlistment examination, no nasal disability or symptoms thereof were then present.  The Veteran was deemed fit for active duty service.  However, regulations extant at the time also provide that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles the existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  Consequently, with notation or discovery during service of such residual conditions, including congenital malformations, with no evidence of the pertinent antecedent active disease or injury during service, the conclusion must be that it pre-existed service.  38 C.F.R. § 3.303(c). 

At the time of the April 7, 1971 rating decision, the Veteran had been clinically diagnosed with a congenital defect.  On the basis of this evidence, the RO determined that the Veteran's nasal disability was congenital in nature.  As such, the presumption of soundness is not applicable as the Veteran's congenital nasal disability necessarily pre-existed his active duty.  Although the RO did not specifically find there was no disability imposed upon the Veteran's congenital nasal disability during his active duty, the evidence then of record did not include a diagnosis of a nasal disability other than the congenital nasal disability.  This necessarily precludes finding that there was a disability superimposed upon the Veteran's congenital nasal disability.  As such, the Board finds that the RO did not commit CUE in the April 7, 1971 rating decision by not applying the presumption of soundness.  Moreover, the Board finds that the RO adequately addressed the presumption of aggravation.  Accordingly, to this extent, the Veteran's claim is denied.

In making the above determination, the Board acknowledges that the April 7, 1971 rating decision does not reflect extensive consideration and analysis of the evidence or applicable regulations; however, RO determinations were not required to include the reasons for denying a claim until February 1, 1990.  See 38 U.S.C.A. § 5104(b); Veterans' Benefits Amendments of 1989, Pub. Law. No. 101-237, § 115(a)(1), 103 Stat. 2062, 2065-66 (1989); see also Natali v. Principi, 375 F.3d 1375, 1379-81 (Fed. Cir. 2004) (holding that 1945 RO's finding that a disability was due to a defect in the form and structure of the eye, held to be of a congenital or developmental origin, although not phrased in the exact language, was fully equivalent to factual findings that disability was not aggravated by service, and that although the RO did not expressly state that it had made its findings based on clear and unmistakable evidence, the Board's statement that there was no evidence of any superimposed disability during service which could have caused or aggravated the congenital condition demonstrates that the RO understood that its findings on those issues needed to satisfy a high standard of proof ); Pierce v. Principi, 240 F.3d 1348, 1355-56 (Fed. Cir. 2001) (holding that, given presumption of validity that attaches to RO decisions and fact that 1945 RO was not required to set forth factual bases for decision, in absence of evidence to contrary RO is presumed to have made requisite factual findings).  Accordingly, absent evidence to the contrary, and consistent with the above-cited holdings, the Board will presume the RO correctly discharged its official duties, to include consideration of all evidence then of record, and properly considered and applied of all relevant laws and regulations.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).

Finally, as discussed above, the Veteran essentially asserted that the RO committed CUE in the April 7, 1971 rating decision by relying upon the in-service diagnosis of congenital nasal disability.   In support of this assertion, the Veteran submitted evidence dated many years after the April 7, 1971 rating decision, wherein a July 2006 VA examiner opines that the Veteran's nasal disability is not congenital in nature.  In essence, the Veteran is asserting that the RO's reliance upon the in-service opinion meant that the correct facts were not before the RO at the time of the April 7, 1971 rating decision.  Again, the only evidence of record at the time of the April 7, 1971 rating decision was the Veteran's service treatment records and his March 1971 claim.  The RO clearly referred to in-service diagnosis of a congenital defect in the rating decision, and there was no evidence then of record that contradicted the diagnosis of a congenital defect.  As such, there is no indication that the correct facts were not before the RO at the time of the April 7, 1971 rating decision.  Even though a VA examiner opined many years later that the Veteran's nasal disability was not congenital in nature, and the Veteran testified before the Board that he incurred a superimposed injury to his nose during his military service, such evidence was not of record at the time of the April 7, 1971 rating decision.  As such, to the extent that the Veteran claims that the correct facts were not before the RO at the time of the April 7, 1971 rating decision, his claim is denied.

As an additional matter, during the pendency of this appeal, including during the February 2015 Board hearing, the Veteran asserted that the evidence of record at the time of the April 7, 1971 rating decision was the same evidence upon which the Board ultimately determined that the presumption of soundness was applicable and granted service connection for sinusitis in February 2009 based on in-service incurrence.  Contrary to this contention, the Board's determination that the presumption of soundness applied was predicated on the July 2006 VA examiner's opinion that the Veteran's nasal disability was not congenital in nature.  In combination with this determination, the February 2009 grant of service connection for sinusitis was based on the July 2006 statement from a fellow service member.  This statement supported the Veteran's contention of sustaining an in-service injury to his nose, to which his current sinusitis was etiologically related.  Accordingly, despite the Veteran's assertions, the Board's February 2009 determinations were based on evidence that did not exist at the time of the April 7, 1971 rating decision.

In sum, the Board finds that the Veteran has not established that the correct facts, as known at the time, were not before the RO on April 7, 1971, and has not shown that any incorrect application of statutory or regulatory provisions was outcome determinative (i.e., the outcome would have been manifestly different).  Thus, the Board finds there was no CUE in the April 7, 1971 rating decision and the determination is final.


ORDER

The appeal for an initial rating in excess of 50 percent for sinusitis is dismissed.

The claim that the April 7, 1971 rating decision that denied entitlement to service connection for a nasal disability contained CUE is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


